Title: To George Washington from Colonel Arendt, 11 November 1777
From: Arendt, Henry Leonard Philip
To: Washington, George



[11 November 1777]

Substance of Baron Arendt’s Letter—General Varnum informed me this morning, that Colo. Smith had sent him word by an Officer, that he thought it impossible for the Fort to hold out longer than ’till night—and asked my opinion upon the subject—it was that the Fort should be maintained to the last extremity, but that the Cannon of the Battery should be brought off with all the superfluous Provision and Military Stores—that the Cannon brought off might be placed to advantage elsewhere—and that provision and Amunition for two days only should be left in the fort.
I went to Fort Mercer, with a design to cross to the Island and resume my Command, but my Strength was unequal to my Good Will.
